Citation Nr: 1214448	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier that June 18, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.      


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active military service from September 1968 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 Decision Review Officer (DRO) decision and an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to an increased disability rating for PTSD is addressed in the REMAND following the order section of this decision.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for PTSD was received by VA on June 18, 2001, more than one year following his separation from active service.

2.  Prior to June 18, 2001, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 18, 2001, for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.
  
As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  However, the Board notes that in a January 2008 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.  

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Analysis

The Veteran has asserted that since he first received mental health treatment in 1978, he should be awarded entitlement to service connection for PTSD from that time as his mental health difficulties have always been a result of his service in the Republic of Vietnam.  In the alternative, the Veteran has asserted that when he filed a claim of entitlement to service connection for depression in January 1996, it should have been construed as a claim of entitlement to service connection for PTSD as his depression is a manifestation of his PTSD.

With regard to the Veteran's claim that he has experienced PTSD since his active service in the Republic of Vietnam, the Board notes that the Veteran was separated from active service in October 1970.  Despite the fact that there is some evidence indicating that the Veteran received mental health treatment as early as 1978, the Veteran did not file a claim of entitlement to service connection for any psychiatric disability prior to his January 1996 claim of entitlement to service connection for depression.  At that time, there was evidence of record indicating that the Veteran had been treated for multiple psychiatric problems, to include substance abuse, depressive disorder, and a personality disorder.  The Veteran was denied entitlement to service connection for depression in an August 1996 rating decision on the basis that the claim was not well grounded as there was no evidence that the Veteran had depression that was related to his active service.  Furthermore, at that time, there is no indication from the record that the Veteran had PTSD or any other psychiatric disability that was related to his active service.  The Veteran did not file a claim of entitlement to service connection specifically for PTSD until June 18, 2001, well after one year following his separation from active service.  Additionally, there is not a confirmed diagnosis of PTSD of record prior to 2003.  

These facts are not in dispute.  Therefore, his claim for an earlier effective date must be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the Veteran's claim that he should be awarded an earlier effective date on the basis that his January 1996 claim of entitlement to service connection for depression should have been construed as a claim of entitlement to service connection for PTSD, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a newly diagnosed psychiatric disorder, even if medically related to a previously diagnosed disorder, is not the same for jurisdictional purposes when it has not previously been considered.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the Court similarly held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In this regard, the Veteran filed a January 1996 claim for his diagnosed depression.  He has since been diagnosed with PTSD, for which he filed a separate claim of entitlement to service connection.  Therefore, these must be considered separate and distinct claims and the Veteran is not entitled to an effective date earlier than June 18, 2001, for the grant of entitlement to service connection for PTSD based on the argument that his previously denied claim of entitlement to service connection for depression should have been construed as a claim for entitlement to service connection for PTSD.


ORDER

Entitlement to an effective date earlier than June 18, 2001, for the grant of entitlement to service connection for PTSD is denied.


REMAND

The Board notes that the Veteran submitted a statement in February 2008 that the Board has found to be a timely notice of disagreement with the 50 percent disability rating assigned for PTSD in the July 2007 DRO decision.  A review of the record shows that the Veteran was not furnished a Statement of the Case in response to his notice of disagreement.  Because the notice of disagreement placed this issue in appellate status and the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

The RO or the AMC should provide the Veteran with a Statement of the Case on the issue of entitlement an increased disability rating for PTSD.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


